Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 1 of 9

FILED

fom Biome Boxe

UNITED STATES COURT OF APPEALS ™
FOR THE NINTH CIRCUIT B26 2020 As

. SUS y
Form 1. Notice of Appeal from a Judgment or Order, fea, Us DIssgONS our
i in finn’ DIS T
United States District Court OAKLAND RCA ALIFORNIA

 

 

Name of U.S. District Court: [United States District Court Northern District of CA

 

 

U.S. District Court case number: } 17-cv-02161-JST

 

 

 

Date case was first filed in U.S. District Court: | April 24, 2017

 

 

 

 

Date of judgment or order you are appealing: | February 26, 2020

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

J Yes © No C IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

Patrina Hall

 

 

Is this a cross-appeal? C Yes (No

 

If Yes, what is the first appeal case number?

 

 

 

Was there a previous appeal in this case? C Yes €/No

 

 

 

If Yes, what is the prior appeal case number?

 

Your mailing address:

 

650 Eddy Street Unit 207

 

 

 

 

 

 

 

 

 

 

 

 

 

City: | San Francisco State: | CA Zip Code:| 94109

 

 

 

 

Prisoner Inmate or A Number (if applicable):

Signature} Ajrvna Wa Date | February 26, 2020

Complete and file with the attached representation statement in the U.S, District Court

 

 

 

 

 

 

 

 

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1 Rev. 12/01/2018

 
Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 2 of 9

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement

Instructions for this form: http://www.ca9. uscourts. zov/forms/form06instructions.pd,

Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations. )
Name(s) of party/parties:

   

 

Patrina Hall

 

Name(s) of counsel (if any):

 

Pro Se

 

 

 

 

Address: | 650 Eddy Street Unit 207

 

 

 

Telephone number(s): | (415) 567-8182

 

 

 

Email(s): | patrinarhall@gmail.com

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? C Yes No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:

 

City and County of San Francisco, Brian Cheu, Kevin Kitchenham

 

Name(s) of counsel (if any):

 

Tara M. Steeley

 

 

 

 

Address; | 1 Dr. Calrton B. Goodlett Place San Francisco, CA 94102-4682

 

 

 

Telephone number(s): | (415) 554-4655

 

 

 

Email(s): |tara.steeley@sfcityatty.org

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms@ca9 uscourts. gov

 

Form 6 I Rev. 12/01/2018
United States District Court

Northern District of California

—

Co Fe SN DH UN B&B WY WB

me Ne BY BR YP NY NY BY NY Be Ye ee ee Oe Ue
oN NHN FF Ye NHN KF SG BD we a ADA BR wD HP 2S

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 3 of 9
Case 4:17-cv-02161-JST Document 179 Filed 02/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

PATRINA ROSE HALL,
Plaintiff.

Vv.

CITY AND COUNTY OF SAN
FRANCISCO, et al.,

Defendants.

 

 

Case No. 17-cv-02161-JST

CLERK’S JUDGMENT
Re: Dkt. No. 178

Pursuant to the Order Granting Defendants’ Motion for Summary Judgment signed February

26, 2020, judgment is hereby entered.

IT IS SO ORDERED AND ADJUDGED

Dated: 2/26/2020

  

 

MaurionaWeb
Deputy Clerk

 
United States District Court
Northern District of California

—- Ww wp

eo Oo “I DN Ww

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 4 of 9
Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

PATRINA ROSE HALL, Case No. 17-cv-02161-JST
Plaintiff,
ORDER GRANTING DEFENDANTS’
v. MOTION FOR SUMMARY
JUDGMENT
CITY AND COUNTY OF SAN
FRANCISCO, et al., Re: ECF No. 166
Defendants.

 

 

Before the Court is Defendants’ motion for summary judgment. ECF No. 166. The Court
will grant the motion.
I, BACKGROUND

Plaintiff Patrina Hall, who identifies as “Negro (black),” ECF No. 94 at 18, filed this race
discrimination complaint against the City and County of San Francisco and several of the City’s
employees. After several rounds of motions to dismiss, the following claims from the operative
third amended complaint remain in the case: (1) discrimination in grant funding against Defendant
Cheu; (2) discrimination in committee participation against Cheu; and (3) discrimination in
contracting against Defendant Kevin Kitchingham. See ECF No. 94 (third amended complaint);
ECF No. 115 (order granting in part and denying in part Defendants’ motion to dismiss third
amended complaint). At the time of the alleged discrimination, Kitchingham served as “Project
Manager for the Mayor’s Office of Housing and Community Development.” ECF No. 168 § 1.
Cheu was and continues to be the “Director of Community Development at the Mayor’s Office of
Housing and Community Development.” ECF No. 173 J 1. The Court discusses the facts

underlying Hall’s claims in more detail below.

 
United States District Court

Northern District of California

—

oOo Oo SN OH FR ww Pp

2 SRR PP RP RNY Bee ewe Dw De Dw DW LL 8
ot NR RB NHN H=E Ss See RA AaDE OOHRS Se

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 5 of 9
Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 2 of 6

IL. JURISDICTION

This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

il. LEGAL STANDARD

Summary judgment is proper when a “movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
A dispute is genuine only if there is sufficient evidence “such that a reasonable jury could return a
verdict for the nonmoving party,” and a fact is material only if it might affect the outcome of the
case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When deciding a motion for
summary judgment, the court must draw “all justifiable inferences” in the honmoving party’s
favor and may not weigh evidence or make credibility determinations. Jd. at 255,

Where the party moving for summary judgment would bear the burden of proof at trial,
that party “has the initial burden of establishing the absence of a genuine issue of fact on each
issue material to its case.” C.A.R. T; ransp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474,
480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of
proof at trial, that party “must either produce evidence negating an essential element of the
nonmoving party’s claim or defense or show that the nonmoving party does not have enough
evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &
Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies
its initial burden of production, the nonmoving party must produce admissible evidence to show
that a genuine issue of material fact exists. Jd. at 1102-03. If the nonmoving party fails to make
this showing, the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986).

IV. DISCUSSION

A. Contracting and Grant Funding

Hall sought contracts and grant funding on behalf the Regional Housing Community
Development Corporation (“RHCDC”), a nonprofit organization she co-founded. As a pro se
plaintiff, Hall cannot pursue claims on RHCDC’s behalf. Simon v. Hartford Life, Inc., 546 F.3d

661, 664-65 (9th Cir. 2008). The parties do not brief the question of whether the alleged facts give
2

 
United States District Court
Northern District of California

co Oe SY DH A FR WH wB

S&S NS RP RP RP N RNY NY B= Be Bw ew Ee Bw LW LLL
oa Ne RF YB NS = See A ABR OHS

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 6 of 9
Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 3 of 6

rise to claims by Hall on her own behalf. The Court does not decide this question, however,
because even if Hall could pursue discriminatory grant funding and contracting claims on her own
behalf, the claims would fail for the reasons discussed below.

Hall has presented evidence that she received a ride to a community meeting on March 8,
2016, which Cheu and Kitchingham also attended. ECF No. 172-2 at 1-4.! She has also presented
evidence that she told others that she was unable to obtain grant funding and/or contracts from the
City because of her race. ECF No. 172-3 at 3 (“Plaintiff Hall has stated that, the organization
[RHCDC] is absent of a budget as a result of being denied grant funding and contract
opportunities by the Mayor’s Office of Housing and Community Development, based on her race
and color.”); ECF No. 172-4 at 1 (Hall “said to me ‘I was excluded from getting a government
contract and a grant because of my race.’”); ECF No. 172-5 at 1 (“Patrina mentioned to me that
she did not qualify for grant funding and contracting opportunities with the City and County of
San Francisco, because of ‘her race and because she was black.’”).

However, even assuming that this evidence were admissible and sufficient to establish that
Defendants “impose[d] a discriminatory barrier making it more difficult for members of a group to
obtain a benefit (such as a government contract), . . . a plaintiff seeking to challenge such a barrier
must “demonstrate that it is able and ready to bid on contracts.’” Barnes- Wallace v. City of San
Diego, 704 F.3d 1067, 1085 (9th Cir. 2012) (quoting Ne. Fla. Chap. of Associated Gen.
Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 666 (1993)); see also ECF No. 115 at 6
n.2 (reminding Hall that she would “need to prove that she was ‘able and ready’ to compete for the
contract” to prevail on her contracting claim). To survive summary judgment, Hall must “set forth
‘specific facts’ demonstrating that [the alleged race discrimination] impeded [her] ability to
compete” for the contracts and grants in question. Braunstein v. Ariz. Dep't of Transp., 683 F.3d

1177, 1187 (9th Cir. 2012) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 ( 1992).

 

' Defendants object that none of the evidence submitted by Hall in opposition to the motion is
admissible, For example, Defendants contend that the affidavits were not signed under penalty of
perjury; the affiants lack personal knowledge: and the statements on which Hall relies are
inadmissible hearsay. Except as noted in this order, the Court does not resolve these objections
because it finds summary judgment to be proper even if the evidence is considered.

3

 
United States District Court
Northern District of California

So Oe SI KH UH BR we PH

SB 8 PP RN NR NY Ye Be Be ew De Ww DW LW LL
ao NODA RF Be Ne EF S&B me AA aD ROP 2 Ss

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 7 of 9
Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 4 of 6

Hall has not met this burden because, like the plaintiff in Braunstein, she “has done
essentially nothing to demonstrate that [s]he [was] in a position to compete equally” with other
applicants. /d. at 1186 (quoting Carroll v. Nakatani, 342 F.3d 934, 942 (9th Cir. 2003)). She has
not presented any evidence that RHCDC met the requirements for any of the challenged grants or
contracts; to the contrary, the evidence establishes beyond dispute that it did not. For example, all
of the grants and contracts in question required Section 501(c)(3) status from the Internal Revenue
Service by the applicant or a fiscal sponsor, or that the applicant be a governmental entity, church,
or religious organization. ECF No. 168 J 30; ECF No. 173-5 at 7; ECF No. 173-6 at 6; ECF No.
173-7 at 6, RHCDC, however, has only Section 501(c)(4) status, and Hall admits that the
organization had no fiscal sponsor. ECF No. 167-1 at 4, 20-21, 29-30, 35, 40; ECF No. 167-2 at
2. Nor is RHCDC a governmental entity, church, or religious organization, Similarly, the
contracts that Hall argues she did not receive because of her race required applicants to have
minimum levels of experience, including experience working in the targeted neighborhoods. ECF
No. 168 {ff 9-13, 16-21, 24-28. Hall admits that RHCDC lacks that experience. ECF No 167-1 at
24-25, 44-48. Likewise, all of the grants for which Hall alleges discrimination required a board of
directors with at least seven members and “evidence of the ability to fundraise.” ECF No. 173-5
at 7; ECF No. 173-6 at 7; ECF No. 173-7 at 6. Hall admits that RHCDC has only three members
on its board of directors and no demonstrated ability to raise funds, ECF No. 173-1 at 10-18. In
addition, neither Hall nor RHCDC was eligible to obtain any of the grants at issue because Hall
was a member of the Citizen’s Committee on Community Development and therefore had a
conflict of interest. ECF No. 173 { 17. In short, Hall has failed to show that she or RHCDC was
able and ready to compete for any of the grants or contracts in question. The Court will therefore
grant summary judgment to Defendants on Hall’s claims based on race discrimination in grant
funding and contracting.

B. Committee Participation

Hall’s remaining claim asserts race discrimination based on her participation on the City’s
Citizen’s Committee on Community Development. Cheu “provided staff support” to that

committee, on which Hall served from May 5, 2015, to F ebruary 23, 2017. ECF No. 173 { 15.
4

 
United States District Court
Northern District of California

be Ww bh

Oo co ~TI ND WW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 8 of 9
Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 5 of 6

Without citing any evidence, Hall contends that Cheu prevented her from voting on
committee agenda items and that she was not informed of any meetings between May and
November 2016. ECF No. 172 at 15. She specifically asserts, again without citing any evidence,
that on January 12, 2016, Cheu “refused to acknowledge [her] vote on the approval of the prior
meeting minutes, as well as in deciding the location to hold the announcement of grant awards to
similarly situation individuals of a different protected classification, who were awarded grant
funding at the grant award holding announcement.” Jd.

Cheu has submitted a declaration, supported by copies of minutes of all committee
meetings that occurred during Hall’s tenure, that there were no votes taken on which Hall’s vote
was not recorded. ECF No. 173 | 18; ECF No. 173-8. The minutes for the January 12, 2016
meeting indicate that the only vote taken was for the approval of the prior meeting’s minutes,
which were “approved unanimously,” thus implicitly recording Hall’s vote in favor of approval,
ECF No. 173-8 at 9-10. Cheu’s declaration also states that there were no unscheduled committee
meetings that excluded Hall, and that he is not responsible for communicating with committee
members about upcoming meetings, a task handled by one of his colleagues. ECF No. 173 { 19.

Hall has presented no admissible evidence to contradict any of the above. The only
evidence Hall submitted on this claim is the purported affidavit of her minor child, who states: “I
attended all of the committee’s management meeting and witness Brian Cheu, totally disregarding
Patrina’s presents in at the committee table, as well as ignoring her votes. I witnessed all of
Brian’s discriminatory acts, and wanted to speak out in Patrina’s defense, but I was afraid that
Brian would physically attack my mother and I because he treated us unkind.” ECF No. 172-6 at
2. This testimony is inadmissible because, among other reasons, it fails to “show that the affiant
or declarant,” who is a minor child of an unidentified age, “is competent to testify on the matters
stated.” Fed. R. Civ. P. 56(c)(4). Moreover, even if Hall could establish that meetings were held
without her knowledge or that not all of her votes were recorded, she has failed to present any
evidence that these actions were based on her race, Accordingly, the Court will also grant
summary judgment to Defendants on Hall’s claim based on race discrimination in committee

participation.

 
United States District Court
Northern District of California

oO Se SN DN DH B&B WH BP

mw N Ye NY NM NM NR NB BY Se em eB Be ee Ue
ao ND NM F&F YN = SG 6G we aI DNA BF wD HB BS

 

 

Case 4:17-cv-02161-JST Document 180 Filed 02/26/20 Page 9 of 9
Case 4:17-cv-02161-JST Document 178 Filed 02/26/20 Page 6 of 6

CONCLUSION
Defendants’ motion for summary judgment is granted in its entirety. The Clerk shall enter
judgment and close the file.
IT IS SO ORDERED.
Dated: February 26, 2020

   

 

JON S. TIGAR
ted States District Judge

 
